                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
UNITED STATES DISTRICT COURT                                                 DATE FILED: 5/21/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 SECURITIES AND EXCHANGE                                        :
 COMMISSION,                                                    :
                                                                :
                                              Plaintiff,        :
                                                                :   20-CV-7193 (VEC)
                            -against-                           :
                                                                :       ORDER
                                                                :
 DANIEL B. KAMENSKY,                                            :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

          WHEREAS on May 21, 2021, the parties appeared for a pre-trial conference in this

matter;

          IT IS HEREBY ORDERED that Mr. Kamensky must answer, move, or otherwise

respond to the Complaint by no later than Friday, June 18, 2021. If Mr. Kamensky files a

motion to dismiss, the SEC may respond in opposition to the motion or file an amended

complaint (not both). See Rule 4(E)(i) of the undersigned’s Individual Practices in Civil Cases.

The SEC’s deadline to respond in opposition or to file an amended complaint is Friday, July 16,

2021. If the SEC responds in opposition, Mr. Kamensky’s reply in support of his motion is due

no later than Friday, July 30, 2021.

          IT IS FURTHER ORDERED that fact discovery must be complete by no later than

Friday, December 31, 2021. Expert discovery must be complete by no later than Thursday,

March 31, 2022.
        IT IS FURTHER ORDERED that the next pretrial conference in this matter is scheduled

for Friday, January 7, 2022 at 10:00 A.M. The conference will be held in Courtroom 443 of

the Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New

York 10007. A joint pre-conference submission is due no later than Thursday, December 30,

2021. The parties should consult the Case Management Plan for the requirements of the pre-

conference submission.

        IT IS FURTHER ORDERED that the parties must submit joint monthly discovery

reports, not to exceed five pages, describing the progress of discovery since the last monthly

report. The first such report is due no later than Tuesday, July 15, 2021, and thereafter on the

15th of each month, or if the 15th falls on a weekend or holiday, on the first business day

thereafter.

        IT IS FURTHER ORDERED that if, at any time, both parties want a settlement

conference with the assigned Magistrate Judge or a referral to the Court-annexed mediation

program, they may submit a joint letter requesting a referral.




SO ORDERED.
                                                          ________________________
Date: May 21, 2021                                           VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                  2
